Exhibit 99.2 Stepan Declares Quarterly Dividend Northfield, Illinois, April 25, 2017 Stepan Company (NYSE:SCL) today reported: On April 24, 2017, the Board of Directors of Stepan Company declared a quarterly cash dividend on its common stock of $0.205 per share. The dividend is payable on June 15, 2017, to common stockholders of record on May 31, 2017. The Company increased its quarterly cash dividend in the fourth quarter of 2016 by $0.015 per share, marking the 49th consecutive year that the company has increased its cash dividend to shareholders. Corporate Profile
